Per Curiam,
The learned judge of the court below has given sufficient reasons for setting aside the order of confirmation. We think his order, however, was too broad. While it was entirely proper to set aside the report of the jurors for the reason that they made no effort to obtain releases of damages from the property owners, we see no reason why the entire proceeding should have been dismissed. The petition was in proper form, and the fact that the report of the viewers did not comply with the requisites of the law is no reason why another view may not be had upon the same petition.
So much of the order as set aside the order of confirmation is affirmed, and a procedendo awarded.